Citation Nr: 0425025	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability, 
to include the question of the timeliness of the appeal.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1973 to May 1977.

This matter arises from an October 2001 rating decision in 
which the RO denied the veteran's claim for service 
connection for a low back disability.  The veteran filed a 
Notice of Disagreement (NOD) with the October 2001 rating 
decision in January 2002, and a Statement of the Case (SOC) 
was issued in October 2002.  In May 2003, the veteran 
testified during a hearing before the undersigned Veterans 
Law Judge (VLJ) at the RO; a transcript of that hearing is 
associated with the claims file.     

As explained in more detail below, on preliminary review of 
the appeal, the Board found that the record raised a question 
as to the timeliness of the veteran's Substantive Appeal.  In 
a letter dated March 4, 2004, the Board notified the veteran 
and his representative that such question was being raised, 
and afforded them the opportunity to respond within 60 days 
of the date of the letter.  The veteran responded that same 
month that he was not aware that his VA Form 9 had not been 
filed in a timely manner, and he also requested a hearing 
before a VLJ at the RO on the matter of the timeliness of his 
Substantive Appeal.

In April 2004, the Board remanded the matter to the RO to 
arrange for the veteran to testify before a Veterans Law 
Judge (VLJ) at the RO.  The hearing was scheduled for July 
2004; however, the record indicates that the veteran 
cancelled this hearing.  The matter on appeal has been 
returned to the Board.  


FINDINGS OF FACT

1.	By letter of November 2, 2001, the RO notified the veteran 
of the October 2001 denial of the claim for service 
connection for a low back disability. 

2.	The veteran filed a NOD with the October 2001 denial on 
January 8, 2002.  

3.	A SOC addressing the denied claim was issued on October 
10, 2002.

4.	No document was received within 60 days of the October 10, 
2002 SOC that may be construed as either a Substantive Appeal 
or a request for an extension of time to file a Substantive 
Appeal on the issue addressed in the SOC.  


CONCLUSION OF LAW

In the absence of a timely-filed Substantive Appeal, the 
Board is without jurisdiction to consider, on the merits, the 
claim for service connection for a low back disability.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the Board lacks jurisdiction to 
adjudicate the claim on appeal, on the merits.  As the law, 
and not the facts, are dispositive of the appeal, the duties 
to notify and assist imposed by the VCAA are not applicable 
in this appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

II.	Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R.           § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  When a veteran files a 
timely NOD but fails to timely file a Substantive Appeal, the 
appeal is untimely and must be dismissed.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

As noted in the Introduction, by rating action of October 
2001, the RO denied the veteran's claim for service 
connection for a low back disability.  The RO notified the 
veteran of the denial of the claim in correspondence dated 
November 2, 2001.  A NOD was received on January 8, 2002, and 
a SOC was issued on October 10, 2002, with a cover letter 
that clearly notified the veteran that he had to file a 
formal appeal (Substantive Appeal) to perfect his appeal; a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) was 
enclosed for that purpose.  However, the claims file contains 
no correspondence from either the veteran or his 
representative that may be construed as a timely Substantive 
Appeal as to the denial of the issue on appeal, or a timely 
request for an extension of time to file a Substantive Appeal 
as to the denial of this issue.  

Pursuant to 38 CFR 20.302, the veteran had until December 10, 
2001 (the first weekday following 60 days from the issuance 
of the SOC) to file a Substantive Appeal-in this case, such 
date is the later of the date of the expiration of one year 
from the notification of the denial of service connection, 
and 60 days from the issuance of the October 10, 2002 SOC on 
the issue of service connection.  While, on December 24, 
2002, the veteran filed a VA Form 9 with the RO addressing 
his claim for service connection for a low back disability, 
this document was received two weeks after the date for 
filing a timely Substantive Appeal had expired.

The veteran's representative has contended that the veteran 
prepared a VA Form 9 as to the issue of service connection 
for a low back disability on November 2, 2002, within the 
requisite time frame for a timely substantive appeal; and 
that a local county veterans service organization received 
the VA Form 9 from the veteran on December 19, 2002 [which 
the Board notes, parenthetically, was outside of the 
applicable time frame], and sent it to the veteran's 
representative on December 23, 2002, who in turn forwarded it 
to the RO for processing.  However, these facts still do not 
establish that the filing of a timely Substantive Appeal.  As 
the governing legal authority makes clear, on these facts, it 
is the date of receipt of that document, and not the date of 
compeletion of the document, that is determinative of when 
this form is deemed to have been filed.  See, e.g., 38 C.F.R. 
§ 20.300 (requiring that a Substantive Appeal must be filed 
with the VA office from which the claimant received 
notification of the determination being appealed, unless 
notice has been received that the applicable VA records have 
been transferred to another VA office).  Even accepting the 
version of the facts asserted by the appellant's 
representative, a timely Substantive Appeal simply was not 
filed with the RO (the appropriate VA office, in this case) 
within the requisite time frame.  


Additionally, prior to the expiration of the one-year period 
for filing a timely Substantive Appeal on the issue of 
service connection, no document was filed by either the 
veteran or his representative that may be construed as a 
timely request for an extension of time to file a Substantive 
Appeal on that issue.  See 38 C.F.R. § 20.303.  While the 
version of 38 C.F.R. § 20.302 in effect since October 3, 
2001, includes a special provision for extending the time 
period for filing a Substantive Appeal when the veteran files 
additional evidence within one year of the date of the 
notification of the decision being appealed (see 38 C.F.R. 
§ 20.302(b)), here, as no documentary evidence was received 
during the relevant time frame, that provision does not 
extend the time period for filing a Substantive Appeal on the 
issue in this case.  

While the veteran has contended that he was not aware at any 
point that his VA Form 9 was untimely, the Board points out 
that the time limit for filing a Substantive Appeal is 
established by published, pertinent legal authority; and that 
the October 2002 SOC specified the requisite time period 
within which to file a VA Form 9 (thus giving the veteran 
specific notice of this time limit).  While the RO may have 
continued to process the veteran's appeal as if a timely 
Substantive Appeal had been filed, upon the Board initial 
review of the claim in March 2004, the Administrative Service 
of the Board, pursuant to the undersigned Board Member's 
request, notified the veteran and his representative of the 
Board's preliminary observations that the record raised a 
question as to the timeliness of a Substantive Appeal on the 
claim for service connection.  The veteran had a period of 60 
days to provide evidence or information, or to request a 
hearing, on the timeliness question.  The veteran cancelled 
the hearing he requested to present argument on the 
timeliness question.  

The Board emphasizes that the veteran and his representative 
have been given sufficient opportunity to present evidence 
and/or argument on the timeliness question, but that, in this 
case, the Board finds that no argument or evidence has been 
presented that changes the basic facts outlined above, or 
establishes a legal exception to the time limits in which to 
timely perfect an appeal that are prescribed by statute and 
regulation.  

Under these circumstances, the Board must conclude that the 
veteran has failed to timely perfect an appeal of the RO's 
October 2001 denial of the veteran's claim for service 
connection for a low back disability.  As such, the Board 
does not have jurisdiction to review this claim, and, 
pursuant to the Board's authority under 38 U.S.C.A. § 
7105(d)(3), the appeal must be dismissed.   


ORDER

As a timely appeal as to the denial of the veteran's claim 
for service connection for a low back disability has not been 
perfected, the appeal is dismissed.  


	
                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



